DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 11/09/2022. Claims 1, 4, 6, 12, and 16 have been amended. Claim 3 has been cancelled. Claims 1-2 and 4-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2020-0153813, filed on 11/17/2020.

Response to Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
In view of the amendments, rejections of claim 6, under 35 U.S.C. 112(b), have been withdrawn.
Applicant contends that, regarding claim 1, “[n]either Tan nor Wang, nor the combination, teaches that control information includes an operation parameter and a defense code as recited in the amended claim” because “as described at paragraph 78-81, the operation parameter may be, for example, a read level voltage which would more reasonably corresponded to the voltage threshold distribution and the defense code may be, for example, an algorithm such as a read retry algorithm for optimizing the memory operation,. For example, the read-retry algorithm may define how the operation parameter is applied in the memory operation.” 
The Examiner respectfully disagrees. “operation parameter” and “defense code” are not defined in either the specification or the claims. Paragraph 78-81 of the specification provide examples of what operation parameter and defense code may be. However, examples are not definitions as examples are viewed as an open-end list with other possibilities that’s not listed. This interpretation is consistent with the usage found in the specification as paragraph [0080] states “The read level voltage is provided as an example of the operation parameter OP, but embodiments are not limited thereto. The operation parameter OP may include other information (not illustrated) that determines a memory operation performed in a specific temperature range” and paragraph [0081] states “Such an example may include a read-retry algorithm or the like, but embodiments are not limited thereto”. Therefore, broadly reasonable interoperation is applied to the term “operational parameter” and “defense code”.
Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0219568), hereinafter Tan in view of Wang  (US 2017/0285944), hereinafter Wang, and further in view of Hsiao et al. (US 10,509,583), hereinafter Hsiao.
Regarding claims 1 and 16, taking claim 1 as exemplary, Tan teaches a storage device comprising: 
a temperature sensor (Tan, [0041], the memory device includes a temperature sensor); 
a nonvolatile memory (Tan, [0020], non-volatile memory cells) configured to store first control information related to a first temperature range (Tan, [0042], using a first threshold voltage distribution when the temperature information indicates a first temperature range) and second control information related to a second temperature range different from the first temperature range (Tan, [0042], using a second threshold voltage distribution when the temperature information indicates a second temperature range); and 
a storage controller (Tan, [0003], A memory system can include one or more processors or other memory controllers performing logic functions to operate the memory devices or interface with external systems; [0063]) configured to receive a temperature sensed from the temperature sensor (Tan, [0041], [0066], The processor is configured to receive temperature information from the temperature sensing circuit), determine a target temperature by processing the temperature, select one of the first control information and the second control information based on the target temperature (Tan, [0067], operating temperature), and perform a memory operation on the nonvolatile memory using the one of the first control information and the second control information (Tan, [0067], initiate programming of the memory cells with data using the first threshold voltage distribution when the temperature information indicates an operating temperature in the medium temperature range; initiate programming of the memory cells with data using the second threshold voltage distribution when the temperature information indicates an operating temperature in the high temperature range; and initiate programming of the memory cells with data using the second threshold voltage distribution or a third threshold voltage distribution when the temperature information indicates an operating temperature in the low temperature range),
wherein the first control information includes:
	an operation parameter of the memory operation performed in the first temperature range; and
	a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range.  
Tan teaches a nonvolatile memory and a mapping between a first control information to a first temperature range and a second control information to a second temperature range, nevertheless, Tan does not explicitly teach storing the mapping in the nonvolatile memory, as claimed. Tan also does not explicitly teach wherein the first control information includes an operation parameter of the memory operation performed in the first temperature range a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range, as claimed.
However, Tan in view of Wang teaches nonvolatile memory (NAND memory 110) configured to store first control information related to a first temperature range and second control information related to a second temperature range different from the first temperature range (Wang, [0042], The NAND temperature table 1440, the temperature increase table 1442, and the reference temperature table 1444 are information necessary to manage the temperature of the NAND memory 110. While the memory system 100 is activated, the NAND temperature table 1440 is generated by the main controller 130 and maintained in the DRAM 140. The reference temperature table 1442 and the reference temperature table 1444 are stored in the NAND memory 110. While the memory system 100 is activated, the reference temperature table 1442 and the reference temperature table 1444 are read from the NAND memory 110 and loaded to the DRAM 140),
wherein the first control information includes:
	an operation parameter of the memory operation performed in the first temperature range (Wang, [0044], Fig.6, see Column head – write, read, erase; [0022]), and 
a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range (Tan, [0043], [0045], [0047], [0067], first threshold voltage distribution … second threshold voltage distribution; [0068]; Note – Each threshold voltage distribution maps to a different algorithm (i.e. default algorithm vs. finer trim algorithm and voltage threshold distribution is used to provide best/optimized voltage for programming cells at a certain temperature.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate teachings of Wang to store temperature management information in a nonvolatile memory and include threshold voltage distribution information for specific operations such as read, write, and erase/trim at different temperature ranges. A person of ordinary skill in the art would have been motivated to combine the teachings of Tan with Wang because it improves redundancy and reliability of the storage system disclosed in Tan by storing temperature management information in a nonvolatile memory in order to avoid data loss due to sudden power loss.
The combination of Tan teaches the first control information includes a defense code used for optimizing the memory operation performed in the first temperature range, nevertheless, the combination of Tan does not explicitly teach a defense code including a read-retry algorithm, as claimed.
However, the combination of Tan in view of Hsiao teaches a defense code (read retry index value) including a read-retry algorithm (Hsiao, Col.10, lines 53-62, performs a read operation to the target block stripe by using a target read retry option corresponding to the target read retry index value … The plurality of read retry options each have a preset read voltage set. The processor 211 performs a read operation to the target block stripe by using a read voltage set corresponding to the target read retry option of the target read retry index value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Hsiao to use a voltage set corresponding to a target retry option (i.e. retry algorithm) which is mapped to a retry index (i.e. code) when performing memory access operations. As such, each threshold voltage distribution can be mapped to a retry voltage option (i.e. retry algorithm). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Hsian because it improves efficiency of storage system disclosed in the combination of Tan by using retry voltage sets to optimize access operations performed on the storage system.
Claim 16 has similar limitations as claim 8 and is rejected for the similar reasons.
Regarding claim 2, the combination of Tan teaches all the features with respect to claim 1 as outlined above. The combination of Tan further teaches the storage device of claim 1, wherein the memory operation includes one or more of a read operation of reading data stored in the nonvolatile memory; a write operation of writing data to the nonvolatile memory; and an erase operation of erasing at least a part of the nonvolatile memory (Tan, [0023], memory device 200 can determine which memory cells 210 of which sub-blocks of blocks 290 and 291 are to be accessed during a memory operation. Memory device 200 can perform a read operation to read (e.g., sense) information (e.g., previously stored information) in memory cells 210, or a write (e.g., program) operation to store (e.g., program) information in memory cells 210. Memory device 200 can use data lines 270 associated with signals BL0 through BLn to provide information to be stored in memory cells 210 or obtain information read (e.g., sensed) from memory cells 210. Memory device 200 can also perform an erase operation to erase information from some or all of memory cells 210 of blocks 290 and 291; [0047]; Fig. 6).  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, and Hsiao as applied to claim 1 above, and further in view of Nowell  et la. (US 2020/0073451), hereinafter Nowell and Achtenberg et al. (US 2018/0293029), hereinafter Achtenberg.
Regarding claim 4, the combination of Tan teaches all the features with respect to claim 1 as outlined above. The combination of Tan does not explicitly teach the storage device of claim 1, wherein the nonvolatile memory further stores a transition compensation table for a transition from the first temperature range to the second temperature range , the transition compensation table including compensation information including offset values for the operation parameter and the defense code, and the storage controller performs the memory operation on the nonvolatile memory based on the compensation information in the transition compensation table in response to the target temperature being changed from the first temperature range to the second temperature range, as claimed.
However, the combination of Tan in view of Nowell teaches the storage device of claim 1, wherein the nonvolatile memory further stores a transition compensation table for a transition from the first temperature range to the second temperature range, the transition compensation table including compensation information including offset values for the operation parameter and the defense code (Nowell, [0034], To track the die-to-die variability for each die, the temperature compensation component 113 can generate and manage a data structure such as a data structure 250 … The data structure 250, which can be a table for example, and can include a number of entries for a segment of memory system 110 (e.g., each of dies 232, 234, and 236), where each of the entries includes information associated with the fields 252, 254, and 256. For example, the data structure 250 can include a first field 252 to identify a particular die, a second field 254 to identify a particular temperature difference from the baseline temperature T2 215, and a third field 256 to identify the corresponding temperature compensation value associated with the die and that particular temperature difference; Fig.2; [0035], voltage adjust operation 240 can access data structure 250 to identify the appropriate temperature compensation value based on the die being accessed and the temperature difference 225 …  For example, if the temperature difference 225 is 5° C., a particular temperature compensation value C1 can be selected for a first die D1 (i.e., V+C1); Note – the compensation value is a voltage adjustment for temperature changes, therefore, when retry operation is performed and a temperature change is detected, the compensation voltage values can be added to the retry voltage set.), and 
the storage controller performs the memory operation on the nonvolatile memory based on the compensation information in the transition compensation table in response to the target temperature being changed from the first temperature range to the second temperature range (Nowell, [0024], The temperature compensation component 113 can further apply the temperature compensation values during data access operations on the memory devices 112A to 112N, such as read or write operations, to account for voltage shifts attributable to changes in temperature over time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Nowell to apply temperature compensation values to a data access operation when the difference between a measured temperature and a baseline temperature exceeds a threshold during the data access operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Nowell because it improves accuracy of the storage system disclosed in the combination of Tan by reducing error rate in the storage system and error correction code utilization, which also improves overall performance of the storage system (Nowell, [0018]).
The combination of Tan does not explicitly teach compensation information including offset values for the operation parameter, as claimed.
However, the combination of Tan in view of Archtenberg teaches compensation information including offset values for the operation parameters (Achtenberg, [0043],  If the temperature difference between the write temperature and the read temperature is larger than a threshold, then a read offset may be applied to the original read condition (e.g., as an adjustment from the “optimum” read parameter) so that the resulting read parameters enable a more accurate read of the data based on the temperature difference).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Archtenberg to include offset values for read/write operations when the temperature difference between the operations is larger than a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Archtenberg because it improves accuracy of the storage system disclosed in the combination of Tan by providing more accurate read of data based on temperature difference (Archtenberg, [0043]).  
Regarding claim 5, the combination of Tan teaches all the features with respect to claim 4 as outlined above. The combination of Tan further teaches the storage device of claim 4, wherein in response to the target temperature being changed from the first temperature range to the second temperature range, the storage controller performs the memory operation on the nonvolatile memory using the second control information and the compensation information stored in the transition compensation table (Nowell, [0024], The temperature compensation component 113 can further apply the temperature compensation values during data access operations on the memory devices 112A to 112N, such as read or write operations, to account for voltage shifts attributable to changes in temperature over time …  The temperature compensation component 113 can determine a temperature difference between a current temperature associated with the multi-level memory cell and a baseline temperature of the memory system 110 and identifies a temperature compensation value specific to the first segment of the memory system 110; [0033).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Nowell to apply temperature compensation values to a data access operation when the difference between a measure temperature and a baseline temperature exceeds a threshold during the data access operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Nowell because it improves accuracy of the storage system disclosed in the combination of Tan by reducing error rate in the storage system and error correction code utilization, which also improves overall performance of the storage system (Nowell, [0018]).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, and Hsiao as applied to claims 1 and 16 respectively above, and further in view of Takada  et la. (US 2018/0090218), hereinafter Takada.
Regarding claim 6, the combination of Tan teaches all the features with respect to claim 1 as outlined above. The combination of Tan does not explicitly teach the storage device of claim 1, wherein in a first mode, the storage controller performs the memory operation on the nonvolatile memory using one of the first control information and the second control information, and in a second mode different from the first mode, the storage controller performs the memory operation on the nonvolatile memory irrespective of the temperature sensed by the temperature sensor, as claimed.
However, the combination of Tan in view of Takada teaches the storage device of claim 1, wherein in a first mode, the storage controller performs the memory operation on the nonvolatile memory using one of the first control information and the second control information (Takada, [0168], [0169], [0171], When decoding by the decoding circuit 242 fails (No in Step 1303), that is, when a notification of error correction failure is received from the decoding circuit 242, the control unit 220 of the memory controller 200 acquires the temperature of the memory controller 200 via the temperature sensor I/F 260 (Step 803), and performs processing similar to that in the memory system according to the first embodiment), and in a second mode different from the first mode, the storage controller performs the memory operation on the nonvolatile memory irrespective of the temperature sensed by the temperature sensor (Takada, [0168]-[0170], When decoding by the decoding circuit 242 succeeds (Yes in Step 1303), that is, when error correction succeeds in decoding, the control unit 220 of the memory controller 200 transmits user data, i.e., the decoded data, to the host device 2 via the host I/F 210 (Step 810)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Takada to include options to choose whether to acquire and process temperature information associated to an I/O operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Takada because it improves efficiency and performance of the storage system by skipping the process of acquiring and processing associated temperature information when decoding of read data is successful (Takada, [0167]).    
Regarding claim 17, the combination of Tan teaches all the features with respect to claim 16 as outlined above. The combination of Tan does not explicitly teach the method of claim 16, further comprising receiving a mode enable signal, wherein the storage device operates in a first mode in which a memory operation is performed on the nonvolatile memory using the first and second control information in response to a first mode enable signal, and wherein the storage device, in response to a second mode enable signal different from the first mode enable signal, performs a memory operation on the nonvolatile memory without using the first and second control information, as claimed.
However, the combination of Tan in view of Takada teaches the method of claim 16, further comprising receiving a mode enable signal, wherein the storage device operates in a first mode in which a memory operation is performed on the nonvolatile memory using the first and second control information in response to a first mode enable signal (Takada, [0168], [0169], The decoding circuit 242 outputs a decoding result to the control unit 220 … When error correction fails in decoding, the control unit 220 is notified of error correction failure; [0171], When decoding by the decoding circuit 242 fails (No in Step 1303), that is, when a notification of error correction failure is received from the decoding circuit 242, the control unit 220 of the memory controller 200 acquires the temperature of the memory controller 200 via the temperature sensor I/F 260 (Step 803), and performs processing similar to that in the memory system according to the first embodiment), and
 wherein the storage device, in response to a second mode enable signal different from the first mode enable signal, performs a memory operation on the nonvolatile memory without using the first and second control information (Takada, [0168], [0169], The decoding circuit 242 outputs a decoding result to the control unit 220 … That is, when error correction succeeds in decoding, the control unit 220 is notified of decoded data; [0170], When decoding by the decoding circuit 242 succeeds (Yes in Step 1303), that is, when error correction succeeds in decoding, the control unit 220 of the memory controller 200 transmits user data, i.e., the decoded data, to the host device 2 via the host I/F 210 (Step 810)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Takada to choose whether to acquire and process temperature information associated to an I/O operation based on a signal indicating whether decoding of data is successful. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Takada because it improves efficiency and performance of the storage system by skipping the process of acquiring and processing associated temperature information when decoding of read data is successful (Takada, [0167]).    

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, and Hsiao as applied to claim 1 above, and further in view of Nishikawa et al. (US 2020/0013470), hereinafter Nishikawa.
Regarding claim 7, the combination of Tan teaches all the features with respect to claim 1 as outlined above. The combination of Tan does not explicitly teach the storage device of claim 1, wherein the nonvolatile memory generates a data strobe signal, and the nonvolatile memory transmits a data signal including control information selected by the storage controller, to the storage controller, based on a toggle timing of the data strobe signal, as claimed.
However, the combination of Tan in view of Nishikawa teaches the storage device of claim 1, wherein the nonvolatile memory generates a data strobe signal, and the nonvolatile memory transmits a data signal including control information selected by the storage controller, to the storage controller, based on a toggle timing of the data strobe signal (Nishikawa, [0120], the NAND flash memory 100 sends the write parameter stored in the second register 170B to the controller 200 in response to an acquisition command from the controller 200; [0268], the status information is then output from the NAND flash memory 100 to the controller 200 in synchronization with toggling of the data strobe signals DQS and /DQS).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Nishikawa to send write control information to a storage controller from a NAND flash memory with toggling of strobe signals. A person of ordinary skill in the art would have been motivated to combine the teachings the combination of Tan with Nishikawa because it improves efficiency of the storage system disclosed in the combination of Tan by providing communications between a storage controller and a nonvolatile memory device. 

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, and Hsiao as applied to claims 1 and 16 respectively above, and further in view of Urban et al. (US 9,500,535), hereinafter Urban.
Regarding claims 8 and 19, taking claim 8 as exemplary, the combination of Tan teaches all the features with respect to claim 1 as outlined above. The combination of Tan does not explicitly teach the storage device of claim 1, wherein the storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the target temperature based on the weighted moving average, as claimed.
However, the combination of Tan in view of Urban teaches the storage device of claim 1, wherein the storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the target temperature based on the weighted moving average (Urban, Col.2, lines, 11-32, The time-based filter can, for example, correspond to an exponential weighted moving average (EWMA). The exponential weighted moving average can utilize a current state of a particular temperature value and the previous state of the particular temperature value to provide a meaningful average temperature value for a particular temperature sensor; Col.5, line 59 – Col.6, line 64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Urban to calculate a weighted moving average of temperature value to determine a target temperature. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Urban because it improves efficiency and accuracy of the storage system disclosed in the combination of Tan by providing a meaning average temperature value for a particular temperature sensor (Urban, Col.2, line 11-32). 
Claim 19 has similar limitations as claim 8 and is rejected for the similar reasons.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, and Hsiao as applied to claims 1 and 16 respectively above, and further in view of Ko et al. (US 2021/0190362), hereinafter Ko.
Regarding claims 9 and 20, taking claim 9 as exemplary, the combination of Tan teaches all the features with respect to claim 1 as outlined above. The combination of Tan does not explicitly teach the storage device of claim 1, wherein the storage controller calculates a prediction temperature at a future time by performing machine learning based on historic sensed temperatures, and determines the target temperature at the future time based on the prediction temperature, as claimed.
However, the combination of Tan in view of Ko teaches the storage device of claim 1, wherein the storage controller calculates a prediction temperature at a future time by performing machine learning based on historic sensed temperatures, and determines the target temperature at the future time based on the prediction temperature (Ko, [0445], [0446], The processor 260 of the apparatus 200 for generating the temperature prediction model may train the temperature prediction model so that the temperature prediction model predicts a temperature on the basis of the control information and the previous temperature).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Ko to include a recurrent neural network (i.e. machine learning) that predicts a temperature based on previous temperature data and control information such that a target temperature can be predicted based on the historical temperature data collected from the temperature sensor associated with the memory device in Tan. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Ko because it significantly saves time and effort in predicating temperature information based on historical data collected as well as improving the accuracy of the temperature prediction model (Ko, [0012]).
Claim 20 has similar limitations as claim 9 and is rejected for the similar reasons.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, Hsiao, and Ko as applied to claim 9 above, and further in view of Bielby et al. (US 2021/0073066), hereinafter Bielby.
Regarding claim 10, the combination of Tan teaches all the features with respect to claim 9 as outlined above. The combination of Tan further teaches the storage device of claim 9, wherein the storage controller calculates the prediction temperature by performing machine learning based on the historic sensed temperatures and operating characteristic information of the nonvolatile memory at the historic sensed temperatures, and determines the target temperature at the future time based on the prediction temperature (Ko, [0445], [0446], The processor 260 of the apparatus 200 for generating the temperature prediction model may train the temperature prediction model so that the temperature prediction model predicts a temperature on the basis of the control information and the previous temperature).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Ko to include a recurrent neural network (i.e. machine learning) that predicts a temperature based on previous temperature data and control information such that a target temperature can be predicted based on the historical temperature data collected from the temperature sensor associated with the memory device in Tan. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Ko because it significantly saves time and effort in predicating temperature information based on historical data collected as well as improving the accuracy of the temperature prediction model (Ko, [0012]).
The combination of Tan does not explicitly teach performing machine learning based on historic temperature and operating characteristic information of a nonvolatile memory, as claimed.
However, the combination of Tan in view of Bielby teaches performing machine learning based on historic temperature and operating characteristic information of a nonvolatile memory (Bielby, [0005], artificial neural network (ANN); [0230], the performance indicators (355) measured for the results can be compared with the performance indicators (355) predicted by the ANN (125) to detect deviations that can be used to further train the ANN (125); [0231], For example, when the deviation is within a threshold level, the newly generated performance data, including the temperature).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Bielby to input memory storage temperature information into a machine learning model and generate a predicted temperature value. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Bielby because it improves operations of the storage system disclosed in the combination of Tan by predicting optimized operating parameters and corresponding performance indicators (Bielby, [0230]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, Hsiao, and Ko as applied to claim 9 above, and further in view of Jin et al. (US 2018/0122484), hereinafter Jin.
Regarding claim 11, the combination of Tan teaches all the features with respect to claim 9 as outlined above. The combination of Tan does not explicitly teach the storage device of claim 9, wherein the storage controller requests control information corresponding to the target temperature from the nonvolatile memory based on whether an input/output (I/O) command provided to the storage controller is stopped, as claimed.
However, the combination of Tan in view of Jin teaches the storage device of claim 9, wherein the storage controller requests control information corresponding to the target temperature from the nonvolatile memory based on whether an input/output (I/O) command provided to the storage controller is stopped (Jin, Claim 1, a memory controller …  transfer a command to the nonvolatile memory device to request a plurality of sampling values for a specific voltage range when the apply results in a read failure; [0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of Jin to request voltage information (i.e. temperature-voltage mapping information Tan) from a nonvolatile memory in response to a read failure. A person of ordinary skill in the art would have been motivated to combine the teachings of Tan with Jin because it improve integrity of the storage system disclosed in the combination of Tan by adjusting read voltage level in response to a read failure (Jin, [0049]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan, Wang, and Hsiao as applied to claim 16 above, and further in view of Wang (US 2021/0081109), hereinafter Wang’109.
Regarding claim 18, the combination of Tan teaches all the features with respect to claim 16 as outlined above. The combination of Tan does not explicitly teach the method of claim 16, wherein the selecting of one of the first control information and the second control information based on the target temperature comprises requesting the one of the first control information and the second control information corresponding to the target temperature from the nonvolatile memory, as claimed.
However, the combination of Tan in view of Wang’109 teaches the method of claim 16, wherein the selecting of one of the first control information and the second control information based on the target temperature comprises requesting the one of the first control information and the second control information corresponding to the target temperature from the nonvolatile memory (Wang’109, [0095]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate teachings of the Wang’109 to request a parameter set that corresponds to a temperature when the temperature of a storage device changes. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Tan with Wang’109 because it improves efficiency of the storage system disclosed in the combination of Tan by adjusting an operational parameter set according to temperature of a storage device (Wang’109, [0053]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2018/0090218), hereinafter Takada in view of Tan et al. (US 2020/0219568), hereinafter Tan, and further in view of Wang  (US 2017/0285944), hereinafter Wang, and further in view of Hsiao et al. (US 10,509,583), hereinafter Hsiao.
Regarding claim 12, Takada teaches a server device comprising: 
a first storage device disposed at a first position within the server device and including a first nonvolatile memory (Takada, Fig.2, see a plurality of memory system 1 at different positions; [0035]); 
a second storage device disposed at a second position within the server device different from the first position and including a second nonvolatile memory (Takada, Fig.2, see a plurality of memory system 1 at different positions; [0035]); and 
a first storage server including at least one of the first storage device and the second storage device (Takada, [0052], the memory system 1 serves as a storage device in the system 3 such as a server), 
wherein the first storage device receives first control information related to a first temperature range (Takada, [0069], The voltage controller 114 may acquire the memory-chip temperature information output from the chip temperature sensor 121, and may correct the control signal CGPVDAC for generating the program voltage, using the acquired memory-chip temperature information; [0070], The driver 116 controls operations of … based on … and an instruction from the voltage controller 114) and second control information related to a second temperature range different from the first temperature range, 
the first storage device includes a first storage controller (Takada, [0035], The memory system 1 may be a memory card in which a memory controller 200) configured to select one of the first control information and the second control information, and perform a memory operation on the first nonvolatile memory using the one of the first control information and the second control information selected by the first storage controller, 
the second storage device includes a second storage controller (Takada, Fig.2, see each memory system 1 comprises a memory controller 200) configured to receive the first control information and the second control information, select one of the first control information and the second control information, and perform a memory operation on the second nonvolatile memory using the one of the first control information and the second control information selected by the second storage controller, 
the first storage controller performs the memory operation on the first nonvolatile memory using the first control information, and 
the second storage controller performs the memory operation on the second nonvolatile memory using the second control information, 
wherein the first control information includes:
	an operation parameter of the memory operation performed in the first temperature range; and
	a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range.  
 
Takada does not explicitly teach  second control information related to a second temperature range different from the first temperature range, a first storage controller configured to select one of the first control information and the second control information, and perform a memory operation on the first nonvolatile memory using the one of the first control information and the second control information selected by the first storage controller, a second storage controller configured to receive the first control information and the second control information, select one of the first control information and the second control information, and perform a memory operation on the second nonvolatile memory using the one of the first control information and the second control information selected by the second storage controller, the first storage controller performs the memory operation on the first nonvolatile memory using the first control information, the second storage controller performs the memory operation on the second nonvolatile memory using the second control information, and wherein the first control information includes an operation parameter of the memory operation performed in the first temperature range a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range, as claimed.
However, Takada in view of Tan teaches second control information related to a second temperature range different from the first temperature range (Tan, [0042], and programs the memory cells with the data using a second threshold voltage distribution when the temperature information indicates a second temperature range),
a first storage controller configured to select one of the first control information and the second control information, and perform a memory operation on the first nonvolatile memory using the one of the first control information and the second control information selected by the first storage controller (Tan, [0067], initiate programming of the memory cells with data using the first threshold voltage distribution when the temperature information indicates an operating temperature in the medium temperature range; initiate programming of the memory cells with data using the second threshold voltage distribution when the temperature information indicates an operating temperature in the high temperature range; and initiate programming of the memory cells with data using the second threshold voltage distribution or a third threshold voltage distribution when the temperature information indicates an operating temperature in the low temperature range), 
a second storage controller configured to receive the first control information and the second control information, select one of the first control information and the second control information, and perform a memory operation on the second nonvolatile memory using the one of the first control information and the second control information selected by the second storage controller (Tan, [0067], initiate programming of the memory cells with data using the first threshold voltage distribution when the temperature information indicates an operating temperature in the medium temperature range; initiate programming of the memory cells with data using the second threshold voltage distribution when the temperature information indicates an operating temperature in the high temperature range; and initiate programming of the memory cells with data using the second threshold voltage distribution or a third threshold voltage distribution when the temperature information indicates an operating temperature in the low temperature range), 
the first storage controller performs the memory operation on the first nonvolatile memory using the first control information (Tan, [0067], initiate programming of the memory cells with data using the first threshold voltage distribution when the temperature information indicates an operating temperature in the medium temperature range;), and 
the second storage controller performs the memory operation on the second nonvolatile memory using the second control information (Tan, [0067], initiate programming of the memory cells with data using the second threshold voltage distribution when the temperature information indicates an operating temperature in the high temperature range).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate teachings of Tan to perform a memory operation with a selected voltage based on a temperature range. A person of ordinary skill in the art would have been motivated to combine the teachings of Takada with Tan because it improves performance of the storage system disclosed in Takada by improving read margin based on a determined operating temperature of a memory device (Tan, [0040]).
The combination of Takada does not explicitly teach wherein the first control information includes an operation parameter of the memory operation performed in the first temperature range a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range, as claimed.
However, The combination of Takada in view of Wang teaches wherein the first control information includes:
	an operation parameter of the memory operation performed in the first temperature range (Wang, [0022], [0042], [0044], Fig.6, see Column head – write, read, erase), and 
a defense code including a read-retry algorithm for optimizing the memory operation performed in the first temperature range (Tan, [0043], [0045], [0047], [0067], first threshold voltage distribution … second threshold voltage distribution; [0068]; Note – Each threshold voltage distribution maps to a different algorithm (i.e. default algorithm vs. finer trim algorithm and voltage threshold distribution is used to provide best/optimized voltage for programming cells at a certain temperature.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate teachings of Wang to store temperature management information in a nonvolatile memory and include threshold voltage distribution information for specific operations such as read, write, and erase/trim at different temperature ranges. A person of ordinary skill in the art would have been motivated to combine the teachings of Takada with Wang because it improves redundancy and reliability of the storage system disclosed in Takada by storing temperature management information in a nonvolatile memory in order to avoid data loss due to sudden power loss.
The combination of Takada teaches the first control information includes a defense code used for optimizing the memory operation performed in the first temperature range, nevertheless, the combination of Takada does not explicitly teach a defense code including a read-retry algorithm, as claimed.
However, the combination of Takada in view of Hsiao teaches a defense code (read retry index value) including a read-retry algorithm (Hsiao, Col.10, lines 53-62, performs a read operation to the target block stripe by using a target read retry option corresponding to the target read retry index value … The plurality of read retry options each have a preset read voltage set. The processor 211 performs a read operation to the target block stripe by using a read voltage set corresponding to the target read retry option of the target read retry index value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takada to incorporate teachings of Hsiao to use a voltage set corresponding to a target retry option (i.e. retry algorithm) which is mapped to a retry index (i.e. code) when performing memory access operations. As such, each threshold voltage distribution can be mapped to a retry voltage option (i.e. retry algorithm). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Takada with Hsian because it improves efficiency of storage system disclosed in the combination of Takada by using retry voltage sets to optimize access operations performed on the storage system.

 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takada, Tan, Wang, and Hsiao as applied to claim 12 above, further in view of Nowell et al. (US 2020/0073451), hereinafter Nowell and still further in view of Urban et al. (US 9,500,535), hereinafter Urban.
Regarding claim 13, the combination of Takada teaches all the features with respect to claim 12 as outlined above. The combination of Takada further teaches the server device of claim 12, further comprising a second storage server connected to the first storage server through a network, wherein the first storage device is included in the first storage server (Takada, Fig.2), the second storage device is included in the second storage server, the first storage controller receives a temperature sensed from a temperature sensor (Takada, [0048], The temperature sensor 300 may spontaneously output the temperature information to the control unit 220 via the temperature sensor I/F 260. In addition, the temperature sensor I/F 260 may transmit measurement information acquired from the temperature sensor 300 to the control unit 220 in accordance with a request from the control unit 220; Tan, [0041], [0066], The processor is configured to receive temperature information from the temperature sensing circuit), processes the temperature to determine a first target temperature, and selects the first control information based on the first target temperature (Tan, [0067]), and the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate teachings of Tan to perform a memory operation with a selected voltage based on a temperature range. A person of ordinary skill in the art would have been motivated to combine the teachings of Takada with Tan because it improves performance of the storage system disclosed in Takada by improving read margin based on a determined operating temperature of a memory device (Tan, [0040]).
The combination of Takada does not teach a second storage server connected to the first storage server through a network, the second storage device is included in the second storage serve, and the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average, as claimed.
However, the combination of Takada in view of Nowell teaches comprising a second storage server connected to the first storage server through a network, wherein the first storage device is included in the first storage server (Nowell, [0051], FIG. 6 illustrates an example machine of a computer system 600 … the computer system 600 can correspond to a host system (e.g., the host system 120 of FIG. 1) that includes … a memory system (e.g., the memory system 110 of FIG. 1) ), the second storage device is included in the second storage server (Nowell, [0051], the machine can be connected (e.g., networked) to other machines in a LAN; Note – other machines are considered as “the second storage server”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takada to incorporate teachings of Nowell to place server 3 (in Takada) on a network with a second server comprising similar memory system 1. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Takada with Nowell because it improves efficiency of a system by providing scalability to support a large computing infrastructure environment (Nowell, [0051]).
The combination of Takada does not explicitly teach the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average, as claimed.
However, the combination of Takada in view of Urban teaches the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average (Urban, Col.2, lines, 11-32, The time-based filter can, for example, correspond to an exponential weighted moving average (EWMA). The exponential weighted moving average can utilize a current state of a particular temperature value and the previous state of the particular temperature value to provide a meaningful average temperature value for a particular temperature sensor; Col.5, line 59 – Col.6, line 64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takada to incorporate teachings of Urban to calculate a weighted moving average of temperature value to determine a target temperature. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Takada with Urban because it improves efficiency and accuracy of the storage system disclosed in the combination of Takada by providing a meaning average temperature value for a particular temperature sensor (Urban, Col.2, line 11-32). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takada, Tan, Wang, and Hsiao as applied to claim 12 above, and further in view of Urban et al. (US 9,500,535), hereinafter Urban.
Regarding claim 14, the combination of Takada teaches all the features with respect to claim 12 as outlined above. The combination of Takada further teaches the server device of claim 12, wherein the first storage device and the second storage device are included in the first storage server (Takada, Fig.2), the first storage controller receives a temperature sensed from a temperature sensor (Takada, [0048], The temperature sensor 300 may spontaneously output the temperature information to the control unit 220 via the temperature sensor I/F 260. In addition, the temperature sensor I/F 260 may transmit measurement information acquired from the temperature sensor 300 to the control unit 220 in accordance with a request from the control unit 220; Tan, [0041], [0066], The processor is configured to receive temperature information from the temperature sensing circuit), processes the temperature to determine a first target temperature, and selects the first control information based on the first target temperature (Tan, [0067]), and the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate teachings of Tan to perform a memory operation with a selected voltage based on a temperature range. A person of ordinary skill in the art would have been motivated to combine the teachings of Takada with Tan because it improves performance of the storage system disclosed in Takada by improving read margin based on a determined operating temperature of a memory device (Tan, [0040]).
The combination of Takada does not explicitly teach the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average, as claimed.
However, the combination of Takada in view of Urban teaches the first storage controller calculates a weighted moving average of temperatures within a window among a plurality of sensed temperatures received from the temperature sensor, and determines the first target temperature based on the weighted moving average (Urban, Col.2, lines, 11-32, The time-based filter can, for example, correspond to an exponential weighted moving average (EWMA). The exponential weighted moving average can utilize a current state of a particular temperature value and the previous state of the particular temperature value to provide a meaningful average temperature value for a particular temperature sensor; Col.5, line 59 – Col.6, line 64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takada to incorporate teachings of Urban to calculate a weighted moving average of temperature value to determine a target temperature. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Takada with Urban because it improves efficiency and accuracy of the storage system disclosed in the combination of Takada by providing a meaning average temperature value for a particular temperature sensor (Urban, Col.2, line 11-32). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takada, Tan, Wang, Hsiao, and Urban as applied to claim 14 above, and further in view of Ko et al. (US 2021/0190362), hereinafter Ko.
Regarding claim 15, the combination of Takada teaches all the features with respect to claim 14 as outlined above. The combination of Takada does not explicitly teach the server device of claim 14, wherein the first storage controller calculates a prediction temperature at a future time by performing machine learning based on the plurality of sensed temperatures, and determines the first target temperature at the future time based on the prediction temperature, as claimed.
However, the combination of Takada in view of Ko teaches the server device of claim 14, wherein the first storage controller calculates a prediction temperature at a future time by performing machine learning based on the plurality of sensed temperatures, and determines the first target temperature at the future time based on the prediction temperature (Ko, [0445], [0446], The processor 260 of the apparatus 200 for generating the temperature prediction model may train the temperature prediction model so that the temperature prediction model predicts a temperature on the basis of the control information and the previous temperature).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takada to incorporate teachings of Ko to include a recurrent neural network (i.e. machine learning) that predicts a temperature based on previous temperature data and control information such that a target temperature can be predicted based on the historical temperature data collected from the temperature sensor associated with the memory device in Takada. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Takada with Ko because it significantly saves time and effort in predicating temperature information based on historical data collected as well as improving the accuracy of the temperature prediction model (Ko, [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136